DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Japanese Application No. JP2016-099816, filed May 18th, 2016, has been received and acknowledged. 
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure considerations of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kerry Culpepper on January 22nd, 2021. 
Please amend claim 4 as follows - In claim 4, line 1, remove “degree. C.” and replace this phrase with “°C”. The claim should now read as:
4. The solder alloy of claim 1, comprising: an alloy structure at 150°C or higher, the alloy structure containing a γ phase in which Sb is subjected to solid solution, and a β-Sn phase. 
Please amend claim 6 as follows - In claim 6, line 2, remove “degree. C.” and replace this phrase with “°C”. The claim should now read as:
6. The solder alloy of claim 3, comprising: 
an alloy structure at 150°C or higher, the alloy structure containing a γ phase in which Sb is subjected to solid solution, and a β-Sn phase. 

Allowable Subject Matter
Claims 1, 3-4, and 6-7 are allowed. 
The following is an examiner’s statement of reasons for allowance. The instant claims are directed toward a solder alloy of which is used in soldering an electronic component to an electronic circuit board and shown below within Table I. 
The closest prior art are Andricacos (U.S. Patent No. 6,224,690), Tay (Tay, S.l., et al. “Effect of Addition Cobalt Nanoparticles on Sn-Ag-Cu Lead-Free Solder.” 2010 12th Electronics Packaging Technology Conference, 2010), Yamashita (U.S. Patent No. 8,968,488), and Takao (U.S. Patent No. 5,733,501) for the reasons given in the previous rejection of claims 1, 3-4, and 6-7. However, none of these references alone or in combination teach the instant composition nor provide a rationale for why one of ordinary skill would explicitly choose the composition out of the broader compositions cited.

Table I – The composition of instant claims 1, and 3 compared to the disclosure of Andricacos (U.S. Patent No. 6,224,690) and Yamashita (U.S. Patent No. 8,968,488).
Ref.
 (Sb)Wt %
(In)Wt %
(Cu)Wt %
(Bi)Wt %
(Ag)Wt %
(Co)Wt %
(Sn)Wt %
Consisting Of
Claim 1
0.5 - 0.75
5.50 - 6.295
0.5 - 1.2
0.1 - 3.0
1.0 - 4.0
0.01 - 0.025
Bal.
Claim 3
0.5 - 0.75
5.50 - 6.10
0.5 - 1.2
0.1 - 3.0
1.0 - 4.0
0.01 - 0.025
Bal.
Andricacos
1 - 10
0.50 - 10.0
0.5 - 5.0
1.0 - 20.0
1.0 - 5.0
0.5 - 5.0
Bal.
Yamashita
>0 - 8.0
>0 - 10.0
>0 - 2.0
>0 - 10.0
>0 - 4.0
0-1.0
Bal.

	



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735